UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7479



LINDA ANN TYLER,

                                              Plaintiff - Appellant,

          versus


D. LITWER, Grievance Coordinator; EARL RICHARD
BAZZLE, Warden at Leath Correctional Insti-
tution; J. W. PRICE, Sergeant; SERGEANT
MCFARLAND; OFFICER MURPHY; BERNICE WIGGLETON,
Major,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-99-3744-4-22BF)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Ann Tyler, Appellant Pro Se. Steven Michael Pruitt, McDonald
Patrick Tinsley, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON,
Greenwood, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Linda Ann Tyler appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Tyler v. Litwer, No. CA-99-3744-4-22BF (D.S.C. Sept. 29, 2000). We

grant Tyler’s motions to supplement her informal brief and we deny

the remainder of her outstanding motions.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2